TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 30, 2021



                                       NO. 03-18-00675-CR


                                     Michael Wells, Appellant

                                                  v.

                                   The State of Texas, Appellee




            APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
                   BEFORE JUSTICES GOODWIN, BAKER, KELLY
              MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND --
                        OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.        However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction as follows: (i) to delete the assessed attorney’s fees of $425.00 and restitution of

$180.00, (ii) to reflect that the “Degree of Offense” is “State Jail Felony,” and (iii) to reflect that

appellant entered a plea of “not true” to the second enhancement paragraph and that the jury

found the allegation in that paragraph to be “true.” The judgment of conviction, as modified, is

affirmed.    Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.